Citation Nr: 1428560	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  14-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from July 1956 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued a 20 percent rating for bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional action pertaining to the claim of entitlement to a rating in excess of 20 percent for bilateral hearing loss is warranted.

The Veteran last underwent a VA audiological evaluation in October 2012.  On the Veteran's substantive appeal form (VA Form 9), dated and received in March 2014, he indicated that he felt that the October 2012 VA examination was improperly performed, or done with an instrument that was not functioning correctly.  He explained that the examiner had to beat on it several times before he could perform the examination, and that as a consequence he was not sure of the results.  

A review of the October 2012 examination report does not reveal any recordation of instrument malfunction, or any actual indication of improper performance of the examination.  However out of an abundance of caution, and in order to address the Veteran's concerns, a new VA examination will be ordered.   

In addition, it is not entirely clear in this case that the Veteran receives treatment for his bilateral hearing loss through VA.  In this regard, the January 2014 SOC noted that the Veteran reported being treated by the VAMC in Shreveport, LA; but reflected that VA records did not show any treatment related to hearing loss.  It is not clear from the Veteran's physical claims files, or his paperless VVA and VBMS files, which VA records were reviewed in making this determination.  As such a request from VA records dated from June 2012 (the date of the increased rating claim) forward will be made, to insure that there is a complete record upon which to adjudicate the claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the increased rating claim for bilateral hearing loss.  

In addition, request VA medical records dated from June 2012 forward which relate to the Veteran's hearing loss, including any audiological test results, to include interpreted and uninterpreted pure tone audiometry graph/charts, and/or the results of any controlled speech discrimination testing (Maryland CNC) that may have been undertaken during that time and add them to either the Veteran's paper or virtual VA file, as appropriate.  (Note - it is not clear whether the Veteran has actually received any treatment for his hearing loss through VA since June 2012, the request in this case is being made for the sake of completeness.)  If no pertinent additional VA records are found, please annotate this for the file.  

2.  Schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss.  Have the designated examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 1000, 2000, 3000, and 4000 Hertz for the ears, bilaterally.

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report of the evaluation, such as those impacting his daily activities.  All opinions must be supported by a clear rationale, if necessary with citation to relevant medical findings.

3.  After completing the requested action, the RO should readjudicate the claim for a rating in excess of 20 percent for bilateral hearing loss.  The RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority, addressing whether staged and/or extrascheular ratings are appropriate.

4.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



